DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 26 January 2022. In view of this communication, claims 1-20 are now pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Baran et al. (US 5,357,050 A), hereinafter referred to as Baran et al. in view of Karikalan et al. (US 2010/0200276 A1), hereinafter referred to as Karikalan et al.
Regarding claim 1, Baran et al. teaches an apparatus comprising
replicated conductor traces (70, 72, 74, 76) arranged to electrically couple a first and second complementary signal to provide differential signaling, the replicated traces including: (Baran et al., fig. 1; paragraph 15: signal lines 70 and 74, return lines 72 and 76; paragraph 10: differential signal carrying traces; paragraph 11 and 12: 70, 72, 74, and 76 are the traces)
a first trace (70) to conduct the first complementary signal (Baran et al., fig. 1; paragraph 11: 70 carries the first signal from signal generator to load)
a second trace (72) immediately adjacent to the first trace to conduct the second complementary signal (Baran et al., fig. 1; Paragraph 11: 72 carries the second signal to the signal generator from load)


    PNG
    media_image1.png
    302
    474
    media_image1.png
    Greyscale

a third trace (74) immediately adjacent to the second trace to conduct the first complementary signal (Baran et al., fig. 1; paragraph 12: 74 carries the first signal from signal generator to load)
a fourth trace (76) immediately adjacent to the third trace to conduct the second complementary signal (Baran et al., fig. 1; paragraph 12: 76 carries the first signal to signal generator from load)
Baran et al. does not teach that the first, second, third, and fourth traces are formed on the same layer of the apparatus. Karikalan et al. does teach that the first (104), second (106), third (Karikalan et al. Figs. 1 and 2; differential signal pairs 104, 106 and 108, 110 formed in a twisted pair arrangement on the same layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to form the signal pairs of Baran in the same layer as taught by Karikalan et al. because the arrangement of Karikalan et al. reduces impedance mismatches due to capacitance at the via pads. (Karikalan paragraph seven).
Regarding claim 2, Baran et al. in view of Karikalan et al. teaches the apparatus of claim 1 (see above), wherein the replicated traces (70, 72, 74, 76) are included at a primary printed circuit board of an information handling system. (Baran et al. abstract: traces defined on printed circuit board; paragraph 3: invention relates to circuitry used in digital computers)
Regarding claim 5, Baran et al. in view of Karikalan et al. teaches the apparatus of claim 1 (see above), wherein the replicated traces reduce electromagnetic fringing at the first and fourth trace relative to electromagnetic fringing associated with use of a single pair of conductor traces to electrically couple the first and the second complementary signal, (Baran et al., fig. 1; paragraph 15: present invention suppresses electromagnetic emissions; paragraph 19: symmetry of opposing sets of conductors cancels emissions, no cancellation in asymmetric configurations, such as a single pair of conductor traces)
the reduced electromagnetic fringing to reduce signal coupling to conductor traces unrelated to the first and second complementary signals. (Baran et al., fig. 1; paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Regarding claim 7, Baran et al. in view of Karikalan et al. teaches the apparatus of claim 1 (see above), wherein the replicated traces (70, 72, 74, 76) allow for a reduced isolation space to an unrelated signal trace adjacent to the replicated traces compared to an isolation space associated with a single pair of conductor traces (Baran et al., fig. 1; paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Regarding claim 8, Baran et al. in view of Karikalan et al. teaches a method comprising:
Receiving a first and second complementary signal (Baran et al., fig. 1; paragraph 10: differential signal carrying traces; paragraph 11 and 12: 70, 72, 74, and 76 are the traces, paragraph 15: a method is defined for… arranging pairs of associated lengths of lines which carry a signal)
Providing a first conductor trace (70) to transport the first complementary signal (Baran et al., fig. 1; paragraph 11: 70 carries the first signal from signal generator to load; paragraph 16: method includes forming a first signal line)
Providing a second conductor trace (72) to transport the second complementary signal, the second conductor trace immediately adjacent to the first conductor trace (Baran et al., fig. 1; paragraph 11: 72 carries the second signal to the signal generator from load; paragraph 16: method includes forming a first return line)
Providing a third conductor trace (74) to transport the first complementary signal, the third conductor trace immediately adjacent to the second conductor trace (Baran et al., fig. 1; paragraph 12: 74 carries the first signal from signal generator to load; paragraph 16: method includes forming a second signal line)
Providing a fourth conductor trace (76) to transport the second complementary signal, the fourth conductor trace immediately adjacent to the third conductor trace (Baran et al., fig. 1; paragraph 12: 76 carries the first signal to signal generator from load; paragraph 16: method includes forming a second return line)
Baran et al. does not teach a method of forming the first, second, third, and fourth traces on the same layer of the apparatus. Karikalan et al. does teach a method of forming the first (104), second (106), third (108), and fourth (110) traces on the same layer of the apparatus. (Karikalan et al. Figs. 1 and 2; paragraph 22: differential signal pairs 104, 106 and 108, 110 formed in a twisted pair arrangement on the same layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to form the signal pairs of Baran in the same layer as taught by Karikalan et al. because the arrangement of Karikalan et al. reduces impedance mismatches due to capacitance at the via pads. (Karikalan paragraph seven).
Regarding claim 9, Baran et al. in view of Karikalan et al. teaches the method of claim 8 (see above), wherein the first (70), second (72), third (74), and fourth (76) traces are included at a primary printed circuit board of an information handling system. (Baran et al. abstract: traces defined on printed circuit board; paragraph 3: invention relates to circuitry used in digital computers)
Regarding claim 12, Baran et al. in view of Karikalan et al. teaches the method of claim 8 (see above), wherein the first (70), second (72), third (74), and fourth (76) traces are configured to reduce electromagnetic fringing at the first (70) and fourth (76) trace relative to electromagnetic fringing associated with the use of a single pair of conductor traces to electrically couple the first and the second complementary signal, the reduced electromagnetic fringing to reduce signal coupling to conductor traces unrelated to the first and second complementary signals. (Baran et al. paragraph 15: present invention suppresses electromagnetic emissions; paragraph 19: symmetry of opposing sets of conductors cancels emissions, no cancellation in asymmetric configurations such as a single pair of conductor traces; paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Regarding claim 14, Baran et al. in view of Karikalan et al. teaches the method of claim 8 (see above), wherein first (70), second (72), third (74), and fourth (76) traces allow for a reduced isolation space to an unrelated signal trace adjacent to the replicated traces compared to an isolation space associated with a single pair of conductor traces. (Baran et al. paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Regarding claim 15, Baran et al. in view of Karikalan et al. teaches a method comprising
Receiving a first and second complementary signal (Baran et al., fig. 1; paragraph 10: differential signal carrying traces; paragraph 11 and 12: 70, 72, 74, and 76 are the traces, paragraph 15: a method is defined for… arranging pairs of associated lengths of lines which carry a signal)
Providing a first conductor trace (70) to transport the first complementary signal (Baran et al., fig. 1; paragraph 11: 70 carries the first signal from signal generator to load; paragraph 16: method includes forming a first signal line)
Providing a second conductor trace (72) to transport the second complementary signal, the second conductor trace immediately adjacent to the first conductor trace (Baran et al., fig. 1; paragraph 11: 72 carries the second signal to the signal generator from load; paragraph 16: method includes forming a first return line)
Providing a third conductor trace (74) to transport the first complementary signal, the third conductor trace immediately adjacent to the second conductor trace (Baran et al., fig. 1; paragraph 12: 74 carries the first signal from signal generator to load; paragraph 16: method includes forming a second signal line)
Providing a fourth conductor trace (76) to transport the second complementary signal, the fourth conductor trace immediately adjacent to the third conductor trace (Baran et al., fig. 1; paragraph 12: 76 carries the first signal to signal generator from load; paragraph 16: method includes forming a second return line)
Baran et al. does not teach a method of forming the first, second, third, and fourth traces on the same layer of the apparatus. Karikalan et al. does teach a method of forming the first (104), second (106), third (108), and fourth (110) traces on the same layer of the apparatus. (Karikalan et al. Figs. 1 and 2; paragraph 22: differential signal pairs 104, 106 and 108, 110 formed in a twisted pair arrangement on the same layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to form the signal pairs of Baran in the same layer as taught by Karikalan et al. because the arrangement of Karikalan et al. reduces impedance mismatches due to capacitance at the via pads. (Karikalan paragraph seven).
Regarding claim 16, Baran et al. in view of Karikalan et al. teaches the method of claim 15 (see above), wherein the first (70), second (72), third (74), and fourth (76) traces are included at a primary printed circuit board of an information handling system. (Baran et al. abstract: traces defined on printed circuit board; paragraph 3: invention relates to circuitry used in digital computers)
Regarding claim 19, Baran et al. in view of Karikalan et al. teaches the method of claim 15 (see above), wherein the first (70), second (72), third (74), and fourth (76) traces are configured to reduce electromagnetic fringing at the first (70) and fourth (76) trace relative to electromagnetic fringing associated with the use of a single pair of conductor traces to electrically couple the first and the second complementary signal, the reduced electromagnetic fringing to reduce signal coupling to conductor traces unrelated to the first and second complementary signals. (Baran et al. paragraph 15: present invention suppresses electromagnetic emissions; paragraph 19: symmetry of opposing sets of conductors cancels emissions, no cancellation in asymmetric configurations such as a single pair of conductor traces; paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Regarding claim 20, Baran et al. in view of Karikalan et al. teaches the method of claim 15 (see above), wherein first (70), second (72), third (74), and fourth (76) traces allow for a reduced isolation space to an unrelated signal trace adjacent to the first (70) and fourth (76) traces compared to an isolation space associated with a single pair of conductor traces. (Baran et al. paragraph 7: electromagnetic emissions that are reduced are capable of interfering with other radio frequency communications equipment; paragraph 11: undesired emissions will interfere with other components on the same board; paragraph 13: printed circuit board of the patent improves suppression of these emissions)
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lao et al. (US 2003/0095014 A1), hereinafter referred to as Lao et al, in view of Baran et al. in view of Karikalan et al. as modified in the §103 rejections, above.
Regarding claim 3, Lao et al. teaches replicated traces (210, 215) are included at an integrated circuit (254) package. (Lao et al. Fig. 1; Lao et al. abstract discloses a high-speed integrated circuit with a pair of differential microstrips; paragraph 30: microstrips 210 and 215 are included at the pads of integrated circuit 254; paragraph 30 further discloses that the microstrips are identical in size and shape)
Lao et al. does not teach the apparatus of claim 1. Baran et al. in view of Karikalan et al. does teach the apparatus of claim 1 (see §103 rejections, above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus disclosed in claim 1 in an integrated circuit because the apparatus of claim 1 as taught by Baran et al. reduces interference, allowing for a smaller package size, which can be used to reduce weight. (Baran paragraph 7)
Regarding claim 10, Lao et al. teaches differential signal traces (210, 215) included in an integrated circuit package (254), but does not teach the method of claim 8 and does not teach the first, second, third, and fourth traces. (Lao et al. Fig. 1; Lao et al. abstract discloses a high-speed integrated circuit with a pair of differential microstrips; paragraph 30: microstrips 210 and 215 are included at the pads of integrated circuit 254; paragraph 30 further discloses that the microstrips are identical in size and shape)
Lao et al. does not teach the method of claim 8 and the first, second, third, and fourth traces. Baran et al. in view of Karakalan et al. does teach the method of claim 8 and the first (70), second (72), third (74), and fourth traces (76). (see §103 rejections, above)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method disclosed in claim 8 in an integrated circuit because the method of claim 8 as taught by Baran et al. reduces interference, allowing for a smaller package size, which can be used to reduce weight. (Baran paragraph 7)
Regarding claim 17, Lao et al. teaches differential signal traces (210, 215) included in an integrated circuit package (254), but does not teach the method of claim 15 and does not teach the first, second, third, and fourth traces. (Lao et al. Fig. 1; Lao et al. abstract discloses a high-speed integrated circuit with a pair of differential microstrips; paragraph 30: microstrips 210 and 215 are included at the pads of integrated circuit 254; paragraph 30 further discloses that the microstrips are identical in size and shape)
Lao et al. does not teach the method of claim 8 and the first, second, third, and fourth traces. Baran et al. in view of Karikalan et al. does teach the method of claim 15 and the first (70), second (72), third (74) and fourth traces (76). (see §103 rejections, above)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method disclosed in claim 15 in an integrated circuit because the method of claim 15 as taught by Baran et al. reduces interference, allowing for a smaller package size, which can be used to reduce weight. (Baran paragraph 7)
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. in view of Karikalan et al., in further view of Barman et al. (CA 2697440 A1), hereinafter referred to as Barman et al.
Regarding claim 4, Baran et al. in view of Karikalan et al. teaches the apparatus of claim 1 (see §103 rejections, above), but does not teach that replicated traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. 
Barman et al. does teach that replicated traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. (Barman et al. pg. 4, lines 16-17: the presence of multiple current flow paths reduces skin effect and lowers losses compared to conventional coils)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that replicated traces reduce power loss relative to power losses associated with the use of a single pair of conductor traces because, as taught by Barman et al., this phenomenon is an expected result of varying the number of traces. (see Barman et al. pg. 4, lines 16-17, as cited above)
Regarding claim 11, Baran et al. in view of Karikalan et al. teaches the method of claim 8 (see §103 rejections, above), but does not teach that the first, second, third, and fourth traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. 
Barman et al. does teach that the first, second, third, and fourth traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. (Barman et al. pg. 4, lines 16-17: the presence of multiple current flow paths reduces skin effect and lowers losses compared to conventional coils)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that replicated traces reduce power loss relative to power losses associated with the use of a single pair of conductor traces because, as taught by Barman et al., this phenomenon is an expected result of varying the number of traces. (see Barman et al. pg. 4, lines 16-17, as cited above)
Regarding claim 18, Baran et al. in view of Karikalan et al. teaches the method of claim 15 (see §102 rejections, above), but does not teach that the first, second, third, and fourth traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. 
Barman et al. does teach that the first, second, third, and fourth traces reduce power loss relative to power losses associated with use of a single pair of conductor traces to electrically couple the first and second complementary signal, the power losses determined by a magnitude of skin depth at each conductor. (Barman et al. pg. 4, lines 16-17: the presence of multiple current flow paths reduces skin effect and lowers losses compared to conventional coils)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that replicated traces reduce power loss relative to power losses associated with the use of a single pair of conductor traces because, as taught by Barman et al., this phenomenon is an expected result of varying the number of traces. (see Barman et al. pg. 4, lines 16-17, as cited above)
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. in view of Karikalan et al., in further view of Lao et al.
Regarding claim 6, Baran et al. in view of Kariakalan et al. teaches the apparatus of claim 1 (see above), but does not teach the replicated traces provide a characteristic impedance that is substantially the same as the characteristic impedance of a single pair of conductor traces to electrically couple the first and the second complementary signals.
Lao et al. does teach the replicated traces (210, 215) provide a characteristic impedance that is substantially the same as the characteristic impedance of a single pair of conductor traces to electrically couple the first and the second complementary signals. (Lao et al. paragraph 30: microstrips 210 and 215 are included at the pads of integrated circuit 254; paragraph 30 further discloses that the microstrips are identical in size and shape; paragraph 32: virtual ground planes are created in the middle of differential signal pairs; bringing lines closer together increases the capacitance of each line to the virtual ground plane; added capacitance means width can be reduced and can result in unchanged characteristic impedance for each line)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the replicated traces of Baran et al. would have resulted in a substantially unchanged characteristic impedance in view of the teachings of Lao et al. as described above.
Regarding claim 13, Baran et al. in view of Kariakalan et al. teaches the apparatus of claim 8 (see above), but does not teach the first, second, third, and fourth traces provide a characteristic impedance that is substantially the same as the characteristic impedance of a single pair of conductor traces to electrically couple the first and the second complementary signals.
Lao et al. does teach the first, second, third and fourth traces provide a characteristic impedance that is substantially the same as the characteristic impedance of a single pair of conductor traces to electrically couple the first and the second complementary signals. (Lao et al. paragraph 32: virtual ground planes are created in the middle of differential signal pairs; bringing lines closer together increases the capacitance of each line to the virtual ground plane; added capacitance means width can be reduced and can result in unchanged characteristic impedance for each line)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the replicated traces of Baran et al. would have resulted in a substantially unchanged characteristic impedance in view of the teachings of Lao et al. as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asada (US 6235997 B1): Fig. 3 shows a plurality of differential pars which are adjacent
Hsu (US 7232959 B2): Fig. 2 shows adjacent, coplanar differential signal pairs 232, 233
Haug et al. (US 6909052 B2): Fig. 3 shows two adjacent, coplanar differential signal pairs 50
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847